                                                                                                                         Michael Jungreis, ABA No. 7711184
                                                                                                                         mj@reevesamodio.com
                                                                                                                         Keri-Ann C. Baker, ABA No. 1812129
                                                                                                                         KBaker@reevesamodio.com
                                                                                                                         Reeves Amodio LLC
                                                                                                                         500 L Street, Suite 300
                                                                                                                         Anchorage, AK 99501
                                                                                                                         (907) 222-7100
                                                                                                                         Attorneys for Alaska Resource Education



                                                                                                                                                            UNITED STATES DISTRICT COURT

                                                                                                                                                                    DISTRICT OF ALASKA


                                                                                                                         ALASKA RESOURCE EDUCATION an                            )
                                                                              PHONE (907) 222-7100, FAX (907) 222-7199
                                               ANCHORAGE, ALASKA 99501-1990




                                                                                                                         Alaska Nonprofit Corporation,                           )
REEVES AMODIO LLC




                                                                                                                                                                                 )
                    500 L STREET , SUITE 300




                                                                                                                                           Plaintiff,                            )     Case No. 3:20-cv-0036 JWS
                                                                                                                                                                                 )
                                                                                                                                                                                 )
                                                                                                                         v.                                                      )
                                                                                                                                                                                 )
                                                                                                                         MICHELLE BRUNNER, and                                   )
                                                                                                                         TODD BRUNNER,                                           )
                                                                                                                                                                                 )
                                                                                                                                                                                 ) MOTION FOR TEMPORARY
                                                                                                                                           Defendants.                           ) RESTRAINING ORDER AND/OR
                                                                                                                                                                                 ) PRELIMINARY INJUNCTION


                                                                                                                              A. Introduction

                                                                                                                              Plaintiff Alaska Resource Education (“ARE”) requests that the Court temporarily restrain

                                                                                                                         and/or enjoin Defendant Michelle Brunner from disposing of, transferring, encumbering, or

                                                                                                                         moving assets pending a hearing on a preliminary injunction to impose the same restriction for the

                                                                                                                         duration of this case.

                                                                                                                                  As detailed in the accompanying affidavits of forensic accountant Deborah Mason and

                                                                                                                         Plaintiff’s executive director Ella Ede, Defendant Michelle Brunner has stolen hundreds of

                                                                                                                         Motion for TRO and/or Preliminary Injunction
                                                                                                                         Alaska Resource Education v. Brunner et. al
                                                                                                                         Case No. 3:20-cv-0036-JWS                         -1-
                                                                                                                              Case 3:20-cv-00036-SLG Document 8 Filed 03/18/20 Page 1 of 9
                                                                                                                         thousands of dollars from ARE, has transferred this money to herself as well as spending it on

                                                                                                                         herself, and has taken great pains to cover her tracks and destroy evidence of her wrongdoing. She

                                                                                                                         also has a history of such misconduct – as ARE has recently discovered, she has been convicted

                                                                                                                         on two separate occasions of embezzling funds from previous employers, including BP here in

                                                                                                                         Alaska as well as an employer in Arizona, where she currently resides.

                                                                                                                                 Michelle Brunner’s history of hiding, and stealing leads to a reasonable presumption that

                                                                                                                         given a chance she will again move assets, that are the subject of ARE’s claims for imposition of

                                                                                                                         a constructive trust, making it impossible for ARE to obtain the relief it demands in this action.

                                                                                                                         Given this showing of the likelihood of immediate and irreparable injury, ARE requests that the
                                                                              PHONE (907) 222-7100, FAX (907) 222-7199




                                                                                                                         Court issue a temporary restraining order as described above. Michelle Brunner’s interests can
                                               ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC
                    500 L STREET , SUITE 300




                                                                                                                         then be protected by scheduling a preliminary injunction hearing on an expedited schedule as

                                                                                                                         called for in Rule 65(b)(3), Fed.R.Civ.Pro., at which she can appear and be heard.

                                                                                                                             B. Standard for Issuance of Temporary Restraining Order

                                                                                                                                 The standards for issuance of a temporary restraining order are substantially the same as those

                                                                                                                         for issuance of a preliminary injunction.1. Plaintiff must establish that "(1) they are likely to succeed

                                                                                                                         on the merits; (2) they are likely to suffer irreparable harm in the absence of preliminary relief; (3)

                                                                                                                         the balance of equities tips in their favor; and (4) a preliminary injunction is in the public interest.”2

                                                                                                                             C. Plaintiff is Entitled to a Preliminary Injunction.

                                                                                                                                 To determine whether a party is entitled to injunctive relief, Alaska courts apply a “balance

                                                                                                                         of hardships” approach that focuses on three factors:

                                                                                                                                          1. The harm to the plaintiff;
                                                                                                                                          2. The harm to, or protection of, the defendant; and


                                                                                                                         1Stuhlbarg  Int'l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001)
                                                                                                                         2
                                                                                                                          Sierra Forrest Legacy v. Rey, 577 F.3d 1015, 1021 (9th Cir. 2009)(citing Winter v. NRDC, Inc., 555 US 7, 20
                                                                                                                         (2008)).
                                                                                                                         Motion for TRO and/or Preliminary Injunction
                                                                                                                         Alaska Resource Education v. Brunner et. al
                                                                                                                         Case No. 3:20-cv-0036-JWS                                -2-
                                                                                                                             Case 3:20-cv-00036-SLG Document 8 Filed 03/18/20 Page 2 of 9
                                                                                                                                          3. The strength of plaintiff’s case.3

                                                                                                                         Once plaintiff has met the preliminary threshold of showing irreparable harm, and that defendants

                                                                                                                         will not be unduly harmed by the injunction (or that the harms can be adequately mitigated), plaintiff

                                                                                                                         need only raise serious and substantial questions as to the merits of the case.4 The “serious and

                                                                                                                         substantial question” standard means that the “issues raised cannot be ‘frivolous or obviously without

                                                                                                                         merit.”5 On the other hand, where the preliminary injunction will harm the defendant, and the

                                                                                                                         defendant cannot be adequately protected, “a showing of probable success on the merits is required

                                                                                                                         before a temporary restraining order or preliminary injunction can be issued.”6

                                                                                                                                 Plaintiff will be irreparably harmed by Brunner’s transferring assets out of her name because
                                                                              PHONE (907) 222-7100, FAX (907) 222-7199




                                                                                                                         Brunner used ARE’s money to purchase assets and if she is allowed to transfer, hide or otherwise
                                               ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC
                    500 L STREET , SUITE 300




                                                                                                                         dispose of these assets then ARE will be unable to obtain the money stolen from it. Moreover, ARE’s

                                                                                                                         funds are largely obtained through grants and donations so not only will ARE be harmed but the

                                                                                                                         donors that donated money and the education population served by this organization will also be

                                                                                                                         harmed. It is equally apparent that an injunction will cause no harm to Brunner because she was never

                                                                                                                         entitled to the funds she misappropriated.

                                                                                                                                 Accordingly, Plaintiff need only raise serious and substantial questions going to the merits of

                                                                                                                         the case. In this case, Plaintiff clearly meets this minimal threshold showing and is thus entitled to a




                                                                                                                         3
                                                                                                                           North Kenai Peninsula Road Maintenance Service Area v. Kenai Peninsula Borough, 850 P.2d 636, 639 (Alaska
                                                                                                                         1993). See Keystone Services, Inc. v. Alaska Transportation Comm’n, 568 P.2d 952 (Alaska 1977) and Alaska Public
                                                                                                                         Utilities Comm’n v. Greater Anchorage Area Borough, 534 P.2d 549 (Alaska 1975).
                                                                                                                         4
                                                                                                                           North Kenai Maintenance Area, 850 P.2d at 639; Keystone Services, 568 P.2d at 954; A.J. Industries, Inc. v. Alaska
                                                                                                                         Public Service Comm’n, 470 P.2d 537 (Alaska 1970).
                                                                                                                         5
                                                                                                                           North Kenai Maintenance Area, 850 P.2d at 639, quoting State v. Kluti Kaah Native Village, 831 P.2d 1270, 1273
                                                                                                                         (Alaska 1992).
                                                                                                                         6
                                                                                                                           North Kenai Maintenance Area, 850 P.2d at 639, quoting State v. United Cook Inlet Drift Ass’n, 815 P.2d 378, 378-79
                                                                                                                         (Alaska 1991).
                                                                                                                         Motion for TRO and/or Preliminary Injunction
                                                                                                                         Alaska Resource Education v. Brunner et. al
                                                                                                                         Case No. 3:20-cv-0036-JWS                                 -3-
                                                                                                                             Case 3:20-cv-00036-SLG Document 8 Filed 03/18/20 Page 3 of 9
                                                                                                                         preliminary injunction. In fact, as the following discussion demonstrates, Plaintiff satisfies even the

                                                                                                                         more stringent standard of a “probable success on the merits.”7

                                                                                                                                  D.       Plaintiff Will Suffer Immediate and Irreparable Harm Absent Injunctive
                                                                                                                                           Relief

                                                                                                                                  Plaintiff, and every donor who donated to ARE, will be irreparably harmed unless the court

                                                                                                                         issues the requested injunctive relief. No relief, other than an injunction, can protect Plaintiff from

                                                                                                                         harm. Unless the court issues the injunction, Plaintiff will have been denied their ability to recover

                                                                                                                         money stolen by Brunner who has a long history of embezzling from her employers. Upon

                                                                                                                         information and belief, prior employers have not been repaid the money that Brunner stole from

                                                                                                                         them. Without an injunction ARE could be jeopardized. Brunner’s decision denied ARE the right
                                                                              PHONE (907) 222-7100, FAX (907) 222-7199
                                               ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC




                                                                                                                         use their funds to provide quality education and implement programs pursuant to its mission.
                    500 L STREET , SUITE 300




                                                                                                                         Accordingly, irreparable harm is certain absent injunctive relief.

                                                                                                                                  E.       There Will be No Harm to Brunner

                                                                                                                                  Just as clearly, there will be no appreciable harm to Brunner if injunctive relief is granted. To

                                                                                                                         the contrary, rather than suffering harm, Brunner is only required to meet her legal duty by segregating

                                                                                                                         and protecting assets she purchased with stolen funds. Thus, even if this court grants injunctive relief

                                                                                                                         Brunner can still live in the home she owns. Consequently, rather than harm, Brunner will suffer no

                                                                                                                         more than inconvenience from the granting of the requested injunctive relief. As Plaintiff will be

                                                                                                                         irreparably harmed compared to the negligible inconvenience that Brunner will experience, Plaintiff

                                                                                                                         need only raise serious and substantial questions going to the merits of the case.8




                                                                                                                         7
                                                                                                                          See A.J. Industries, 470 P.2d at 540 and Powell v. City of Anchorage, 536 P.2d 1228, 1229 nn. 2 and 11 (Alaska 1973).
                                                                                                                         8
                                                                                                                          Keystone Services, 568 P.2d at 954; A.P.U.C. v. Greater Anchorage, 534 P.2d at 554; and A.J. Industries, 470 P.2d
                                                                                                                         537.
                                                                                                                         Motion for TRO and/or Preliminary Injunction
                                                                                                                         Alaska Resource Education v. Brunner et. al
                                                                                                                         Case No. 3:20-cv-0036-JWS                                  -4-
                                                                                                                             Case 3:20-cv-00036-SLG Document 8 Filed 03/18/20 Page 4 of 9
                                                                                                                                    F.       Plaintiff Has Raised Serious and Substantial Questions Going to the
                                                                                                                                             Merits

                                                                                                                                    There can be no doubt that Plaintiff has raised serious and substantial, “non-frivolous”

                                                                                                                         questions going to the merits. Indeed, Plaintiff has satisfied the more stringent standard of probable

                                                                                                                         success on the merits. This court recently examined a similar employee embezzlement matter and

                                                                                                                         determined that freezing funds was appropriate when the Defendants could be incentivized to make

                                                                                                                         or place stolen funds out of reach if not enjoined.9 To recover under its fraud claim Plaintiffs must

                                                                                                                         establish “(1) a false representation of fact, (2) knowledge of the falsity of the representation, (3)

                                                                                                                         intention to induce reliance, (4) justifiable reliance, and (5) damages.”10 Alaska Civil Rule 9(b)

                                                                                                                         requires that fraud be “stated with particularity. Alaska R. Civ. Pro. 9(b). However, “this standard
                                                                              PHONE (907) 222-7100, FAX (907) 222-7199
                                               ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC




                                                                                                                         is not high.”11 Civil Rule 9(b) “simply requires a claim of fraud to specify the time and place where
                    500 L STREET , SUITE 300




                                                                                                                         the fraud occurred; it seeks to prevent conclusory pleading by requiring a complaint to do more

                                                                                                                         than recit[e] without specificity that fraud existed,' but it does not prevent plaintiffs from filing

                                                                                                                         complaints based on available information and belief. 12 Plaintiff has met this heightened standard.

                                                                                                                         Moreover, to prevail on its unjust enrichment claim the Plaintiff need only show that the Defendant

                                                                                                                         has retained a “benefit without compensating plaintiff for its value.”13

                                                                                                                                    Reviewing the facts alleged in the Complaint, Ms. Mason’s Affidavit and this Motion it is

                                                                                                                         clear that Plaintiff not only meets the minimal threshold showing raising serious and substantial

                                                                                                                         questions to the merits of the case but that Plaintiff also meets the stringent standard of demonstrating

                                                                                                                         “probable success on the merits.” Accordingly, the Plaintiff is entitled to a preliminary injunction as



                                                                                                                         9
                                                                                                                             Conoco Phillips Alaska, Inc. v. Wright, 2019 U.S. Dist. Lexis 216765 (U.S. Dist. Alaska December 13, 2019).
                                                                                                                         10
                                                                                                                             Cornelison v. TIG Ins., 376 P.3d 1255 (Alaska 2016).
                                                                                                                         11    Asher v. Alkan Shelter, LLC, 212 P.3d 772 (Alaska 2009).
                                                                                                                         12
                                                                                                                            Id. at 778. (quoting Williams v. Engen, 80 P.3d 745, 750 (Alaska 2003)(alteration in original) (quoting Law
                                                                                                                         Offices of Vincent Vitale v. Tabbytite, 942 P.2d 1141, 1147 (Alaska 1997).
                                                                                                                         13
                                                                                                                            Sparks v. Gusafson, 750 P.2d 338 (Alaska 1988); See also, Restatement of the Law of Restitution § 1 (1937).

                                                                                                                         Motion for TRO and/or Preliminary Injunction
                                                                                                                         Alaska Resource Education v. Brunner et. al
                                                                                                                         Case No. 3:20-cv-0036-JWS                                -5-
                                                                                                                               Case 3:20-cv-00036-SLG Document 8 Filed 03/18/20 Page 5 of 9
                                                                                                                         the following analysis demonstrates that Plaintiff has raised serious and substantial questions going

                                                                                                                         to the merits and demonstrates the likelihood of success on the merits.

                                                                                                                                           1.       Brunner Misappropriated Funds

                                                                                                                                  As support for a TRO/Motion for Preliminary Injunction the Plaintiffs submit the affidavit of

                                                                                                                         Debra Mason (“Mason”). ARE hired Mason, a certified public accountant with the firm Thomas,

                                                                                                                         Head & Greisen, PC, to perform a forensic audit of Alaska Resource Education during the period

                                                                                                                         of Brunner’s employment with ARE. Mason performed a fraud examination by:

                                                                                                                                      •    Conducting numerous Interviews with Ella Ede, Rebecca Toussaint and Shannon

                                                                                                                                           Titzel, Alexandra Becker, Beth Klein;
                                                                              PHONE (907) 222-7100, FAX (907) 222-7199




                                                                                                                                      •
                                               ANCHORAGE, ALASKA 99501-1990




                                                                                                                                           Analyzing ARE Credit Card Statements and receipts from 2008 through 2017;
REEVES AMODIO LLC
                    500 L STREET , SUITE 300




                                                                                                                                      •    Reviewing ARE Bank Statements from 2008 through 2017;

                                                                                                                                      •    Analyzing ARE QuickBooks electronic files and paper copies of printed reports;

                                                                                                                                           from 2008 through 2017;

                                                                                                                                      •    Reviewing ARE payroll returns, payroll data and paystubs;

                                                                                                                                      •    Analyzing vendor invoices and other supporting records;

                                                                                                                                      •    Reviewing ARE Minutes and Agendas for Board of Director’s meetings;

                                                                                                                                      •    Analyzing ARE Minutes and Agendas for Executive Director’s meetings;

                                                                                                                                      •    Reviewing ARE Federal Tax Returns from 2008 through 2017;

                                                                                                                                      •    Analyzing ARE books and records including budgets;

                                                                                                                                      •    Reviewing other sources and documents as cited in my report, schedules or

                                                                                                                                           attachments.




                                                                                                                         Motion for TRO and/or Preliminary Injunction
                                                                                                                         Alaska Resource Education v. Brunner et. al
                                                                                                                         Case No. 3:20-cv-0036-JWS                        -6-
                                                                                                                            Case 3:20-cv-00036-SLG Document 8 Filed 03/18/20 Page 6 of 9
                                                                                                                                  Through Mason’s fraud examination ARE concluded that Brunner misappropriated at least

                                                                                                                         $187,191.96 for her own personal benefit. Mason’s affidavit is attached hereto giving detailed

                                                                                                                         analysis of the date, time and mechanism used by Brunner to steal ARE’s money.

                                                                                                                                           2.       Brunner Manipulated Financial Data and Forged Communications

                                                                                                                                  As part of Brunner’s long-term strategy to defraud ARE Brunner slowly took control over

                                                                                                                         financial processes and employee communications. Brunner transitioned the bookkeeping functions

                                                                                                                         from an outside independent consultant model to an in-house approach. Brunner then obtained

                                                                                                                         administrative rights to QuickBooks which allowed her to access to all functions of the QuickBooks

                                                                                                                         bookkeeping system. Brunner also gained access to ARE’s employees and at least some ARE
                                                                              PHONE (907) 222-7100, FAX (907) 222-7199
                                               ANCHORAGE, ALASKA 99501-1990




                                                                                                                         consultant’s email passwords. Brunner then used this information to deliberately conceal her
REEVES AMODIO LLC
                    500 L STREET , SUITE 300




                                                                                                                         fraudulent behavior from ARE and its board.

                                                                                                                                  As detailed extensively in Mason’s attached Affidavit Brunner arranged for the payment of

                                                                                                                         unauthorized payroll and bonuses to herself. Brunner misappropriated at least One Hundred Twenty

                                                                                                                         Seven Thousand Five Hundred Dollars ($127,500) in unauthorized payroll payments from ARE.

                                                                                                                         Brunner was also improperly paid $6,812.00 in two payments disguised as SEP / IRA matching

                                                                                                                         contributions. Brunner miscoded these unauthorized salary payments, bonus, payroll taxes, and SEP

                                                                                                                         / IRA matching contributions in QuickBooks to conceal her fraud and destroyed physical files and

                                                                                                                         deleted emails and files that would have revealed Brunner’s fraudulent scheme.

                                                                                                                                  Brunner also arranged for unauthorized direct bank transfers from ARE bank accounts to her

                                                                                                                         personal bank account. In total, Brunner improperly misappropriated at least $38,155 by transferring

                                                                                                                         payments directly from ARE’s bank account to her personal bank account. Brunner then coded these

                                                                                                                         payments in QuickBooks incorrectly as charged to Vendors. The only explanation for this behavior

                                                                                                                         and deliberate miscoding is that Brunner intended to hide and conceal her fraud.


                                                                                                                         Motion for TRO and/or Preliminary Injunction
                                                                                                                         Alaska Resource Education v. Brunner et. al
                                                                                                                         Case No. 3:20-cv-0036-JWS                       -7-
                                                                                                                            Case 3:20-cv-00036-SLG Document 8 Filed 03/18/20 Page 7 of 9
                                                                                                                                  Moreover in furtherance of her fraudulent behavior on August 11, 2016, Brunner sent an email

                                                                                                                         from the ARE bookkeeper’s email address to Brunner’s email address to make it appear that money

                                                                                                                         Brunner had stolen from ARE had actually been approved for payment to Brunner by ARE. The

                                                                                                                         bookkeeper’s purported email stated that “effective today a payroll advance equal to one month’s

                                                                                                                         salary has been submitted to payroll for processing. You should expect payment in your bank late this

                                                                                                                         evening totaling $5,313.51. The advance will be deducted from your year-end bonus with [which] is

                                                                                                                         scheduled for the final November payroll.” Brunner then forwarded the email (she sent from the

                                                                                                                         bookkeeper’s email to herself) to her mortgage lender in Arizona. The only explanation for Brunner

                                                                                                                         forging and sending this email from the bookkeeper’s email is that Brunner intended to hide and
                                                                              PHONE (907) 222-7100, FAX (907) 222-7199
                                               ANCHORAGE, ALASKA 99501-1990




                                                                                                                         conceal her fraud.
REEVES AMODIO LLC
                    500 L STREET , SUITE 300




                                                                                                                                  Brunner also sent her lender an email attaching a letter from Alaska Resource Education’s

                                                                                                                         board president which Brunner claimed pertained to her recently approved bonus. The letter was dated

                                                                                                                         August 8, 2016 and was completely fabricated by Brunner. ARE did not approve any bonuses or

                                                                                                                         payroll advances and the board president did not write that letter. The only explanation for Brunner

                                                                                                                         fabricating and sending this letter to her lender was to use legitimize the use of ARE money she stole

                                                                                                                         to obtain a mortgage for a house Brunner purchased in Arizona.

                                                                                                                                                                        CONCLUSION

                                                                                                                                  Plainly, Plaintiff has raised serious and substantial, non-frivolous issues going to the merits.

                                                                                                                         In fact, Plaintiff has even met the higher threshold of probable success on the merits. Accordingly,

                                                                                                                         the Court should grant Plaintiff a TRO and injunctive relief directing freezing Brunner’s assets

                                                                                                                         and preventing Brunner from the transfer of these assets.




                                                                                                                         Motion for TRO and/or Preliminary Injunction
                                                                                                                         Alaska Resource Education v. Brunner et. al
                                                                                                                         Case No. 3:20-cv-0036-JWS                          -8-
                                                                                                                            Case 3:20-cv-00036-SLG Document 8 Filed 03/18/20 Page 8 of 9
                                                                                                                                             DATED at Anchorage, Alaska this 18th day of March 2020.



                                                                                                                                                                                     REEVES AMODIO LLC
                                                                                                                                                                                     Attorneys Plaintiffs Alaska Resource Education


                                                                                                                                                                           By:             /s/ Michael Jungreis
                                                                                                                                                                                     Michael Jungreis, ABA #7711184
                                                                                                                                                                                     Keri-Ann C. Baker, ABA #1812129

                                                                                                                         Certificate of Service
                                                                                                                         I certify that a true and correct copy of the foregoing,
                                                                                                                         the supporting affidavits of Debra Mason, Ella Ede and
                                                                                                                         the Proposed Order were served on the following parties by U.S. mail
                                                                                                                         and/or email this 18th day of March, 2020.

                                                                                                                         By Mail
                                                                                                                         Michelle Brunner
                                                                              PHONE (907) 222-7100, FAX (907) 222-7199




                                                                                                                         17203 N Desert Glen Dr
                                               ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC




                                                                                                                         Sun City West, AZ 85375
                    500 L STREET , SUITE 300




                                                                                                                         Courtesy copy by email to

                                                                                                                         Michelle Nesbett, Esq.
                                                                                                                         Mnesbett@bhb.com
                                                                                                                          /s/ Michael Jungreis




                                                                                                                         Motion for TRO and/or Preliminary Injunction
                                                                                                                         Alaska Resource Education v. Brunner et. al
                                                                                                                         Case No. 3:20-cv-0036-JWS                                      -9-
                                                                                                                            Case 3:20-cv-00036-SLG Document 8 Filed 03/18/20 Page 9 of 9
